SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT, dated as of the 3rd day of June, 2010, is entered into by and among Advisors Series Trust, a Delaware statutory trust (the “Trust”), Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”), and Pacific Income Advisers, Inc., “the Advisor”), as parties to the Distribution Agreement dated as of July 13th, 2005, as amended July 13, 2006 (the “Agreement”). WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Amended Exhibit A of the Agreement shall be amended and replaced in its entirety by the Amended Exhibit A (“Amended Exhibit A”) attached herein. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. ADVISORS SERIES TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Douglas G. Hess By: /s/ James R. Schoenike Name: Douglas G. Hess James R. Schoenike Title: President Title: President PACIFIC INCOME ADVISERS, INC. By: /s/ Thad M. Brown Name:Thad M. Brown Title: COO 1 Amended Exhibit A to the Distribution Agreement Fund Names Pacific Income Advisers, Inc. Name of Series Date Added PIA BBB Bond Fund 10/27/2004 PIA MBS Bond Fund 02/28/2006 PIA Short-Term Securities Fund 10/27/2004 PIA Moderate Duration Bond Fund 10/27/2004 PIA High Yield Fund 06/03/2010 PIA High Yield (MACS) Fund 06/03/2010 2
